In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-140 CV

____________________


THERESA HAYNES, Appellant


V.


SUSAN ESCOBAR AND ARNOLD ESCOBAR, Appellees




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 04-02-01229-CV




MEMORANDUM OPINION 
	On May 25, 2006, we notified the parties that the appeal would be dismissed for want
of prosecution unless the filing fee was paid and arrangements were made for filing the
record or the appellant explained why she needed time for filing the record.  Appellant did
not respond.  The appellant is not entitled to proceed without payment of costs.  Tex. R. App.
P. 20.1.  The filing fee not having been paid, and there being no satisfactory explanation for
the failure to file the record, the appeal is dismissed for want of prosecution.  Tex. R. App.
P. 37.3(b).  Costs are assessed against appellant.
	APPEAL DISMISSED.

								____________________________
									CHARLES KREGER
										Justice


Opinion Delivered July 27, 2006 
Before Gaultney, Kreger and Horton, JJ.